

114 S343 IS: Reducing Overlapping Payments Act
U.S. Senate
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 343IN THE SENATE OF THE UNITED STATESFebruary 3, 2015Mr. Flake (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo ensure that individuals do not simultaneously receive unemployment compensation and disability
			 insurance benefits.1.Short
 titleThis Act may be cited as the Reducing Overlapping Payments Act.2.Prohibition on
			 payment of benefits based on receipt of unemployment compensation(a)In
 generalTitle II of the Social Security Act (42 U.S.C. 401 et seq.) is amended by inserting after section 224 the following new section:224A.Prohibition on payment of benefits based
 on receipt of unemployment compensation(a)If for any month prior to the month in which an individual attains retirement age (as defined in section 216(l)(1))—(1)such individual is entitled to benefits under section 223, and(2)such individual is entitled for such month to unemployment compensation,the total of
				the individual's benefits under section 223 for such month and of
			 any benefits
				under subsections (b) through (h) of section 202 for such month
			 based on the
				individual's wages and self-employment income shall be reduced to
 zero.(b)(1)Notwithstanding any other provision of law, the head of any Federal agency shall provide such information within its possession as the Commissioner may require for purposes of making a timely determination under this section for reduction of benefits payable under this title, or verifying other information necessary in carrying out the provisions of this section.(2)The Commissioner is authorized to enter into agreements with States, political subdivisions, and other organizations that administer unemployment compensation, in order to obtain such information as the Commissioner may require to carry out the provisions of this section.(3)Any determination by the Commissioner pursuant to this section shall be subject to the requirements described in section 205(b)(1), including provision of reasonable notice and opportunity for a hearing.(c)For purposes of this section, the term unemployment compensation has the meaning given that term in section 85(b) of the Internal Revenue Code of 1986..(b)Effective
 dateThe amendment made by subsection (a) shall apply to benefits payable for months beginning after 180 days after the date of enactment of this Act.